Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


In the Interest of J.C.D., a Minor Child               Appeal from the 5th District Court of Cass
                                                       County, Texas (Tr. Ct. No. 03-CS-657).
No. 06-13-00113-CV                                     Memorandum Opinion delivered by Justice
                                                       Moseley, Chief Justice Morriss and Justice
                                                       Carter participating.



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and remand the cause for a
new trial.
       We further order that the appellee pay all costs of this appeal.


                                                       RENDERED JULY 2, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk